Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/729753, filed on 12/30/2019. Claims 1-7 are still pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 338 821 to Okada (henceforth referred to as Okada).
Regarding claims 1-4 and 7, Okada discloses an elevator car parking brake (i.e. Fig. 12, ref. 21C) comprising: 
brake pads (i.e. Fig. 12, ref. 34a, 34b); and 
an actuator (i.e. Fig. 12, ref. 71) configured to move the brake pads with respect to a guide rail (i.e. Fig. 12, ref. 14A); 
wherein the elevator car parking brake further comprises: 
levers (i.e. Fig. 12, ref. 23A, 23B), each having an associated brake pad; 
at least one screw (i.e. Fig. 12, ref. 70) associated with the actuator and rotatably fixed to at least one lever via at least one attached member (i.e. Fig. 12, ref. 31A, 31C); 

wherein, in a brake release operation, the actuator is configured to rotate the at least one screw in a second direction (i.e. paragraph 0070) with respect to the at least one attaching member, thus causing the levers with the brake pads to move away from the guide rail (i.e. Fig. 10). 
Wherein the levers are pivoted such that the force produced by the actuator is multiplied for the brake pads (i.e. via Fig. 21C, ref. 35).
Wherein the at least one screw comprises one screw rotatably fixed to a first lever (i.e. Fig. 21C, ref. 23A) via the attachment member, and the actuator is fixed to a second lever (i.e. Fig. 21C, ref. 23B).
An elevator car (i.e. Fig. 17, ref. 16) comprising at least one elevator car parking brake (i.e. Fig. 17, ref. 21C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 338 821 to Okada.
Regarding claim 4, Okada Fig. 12 does not specifically teach a second screw. However, Okada Fig. 7 shows an alternative embodiment of the actuator comprising a first threaded screw (i.e. Fig. 7, ref. 54 on the left) attached to a first lever (i.e. Fig. 6, ref. 23A) and a second threaded screw (i.e. Fig. 7, ref. 54 on the right) attached to a second lever (i.e. Fig. 6, ref. 23B and paragraphs 0041 and 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the two screw actuator as taught in Okada Fig. 7 in the parking brake as taught in Okada Fig. 12 in instances where the distance between a first and second attachment member are farther apart than the length of a single bolt and there would have been reasonable expectation of success. 

Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 338 821 to Okada in view of WO 2019/185569 to Husmann (henceforth referred to as Husmann).
Regarding claims 5-6, Okada does not specifically teach a wear alert. However, Husmann teaches a wear indicator comprising a rotating spindle that has a wear alert (i.e. in this case a shut down or a service request) when a predetermined wear of brake pads have been reached (i.e. Machine Translation page 5, lines 36-42). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the wear alert as taught in Husmann in the parking brake as taught in Okada to signal time for brake maintenance or brake replacement and there would have been reasonable expectation of success. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 112320535 to Ge teaches an elevator parking brake with actuator screws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654